March 18, 2011


Mr. Bryan L. Baker
Office of the Attorney General
P. O. Box 12548
Austin, TX 78711

Mr. Alton J. Hall Jr.
Epstein Becker Green Wickliff & Hall, P.C.
1000 Louisiana, Suite 5400
Houston, TX 77002-5013

Mr. Jonathan Day
Andrews Kurth LLP
111 Congress Ave., Suite 1700
Austin, TX 78701

Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701
Ms. Ruth Ruggero Hughs
Director of Defense LItigation
P.O. Box 12548, Capitol Station
Austin, TX 78711-2548

Mr. Dennis N. Ryan
Andrews & Kurth LLP
1717 Main Street, Suite 3700
Dallas, TX 75201

Mr. Thomas Lane Brocato
816 Congress Ave., Suite 1900
Austin, TX 78701


Ms. Elizabeth R. B. Sterling
Office of the Attorney General
P. O. Box 12548
Austin, TX 78711-2548

RE:   Case Number:  08-0421
      Court of Appeals Number:  03-05-00557-CV
      Trial Court Number:  GN5-00439

Style:      THE STATE OF TEXAS, ET AL.
      v.
      PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.








                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Amalia Rodriguez     |
|   |Mendoza                  |
|   |Mr. Jeffrey D. Kyle      |
|   |Mr. Jonathan L. Heller   |
|   |Mr. James E. Cousar      |
|   |Mr. Kenneth L. Wiseman   |
|   |Mr. James G. Boyle       |
|   |Mr. Richard P. Noland    |